DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a converter, an/the extractor, and a generating unit, in claim 1; an adding unit, the generating unit, and the converter, in claim 2; an/the inquiry unit, a/the registration command unit, the generating unit, and the extractor, in claim 7; an/the inquiry unit, the generating unit, and a/the confirming unit, in claim 8; an/the overwrite command unit, the confirming unit,  the extractor, and the generating unit, in claim 9; a converter, an extractor and a generating unit, in claim 10.   
In paragraph 0041 (USPGPUB version) (The PDL converter 32), and/or, in the specification, page 7, line 9, to page 8, line 20 (i.e., server 10 realized by control program, executed by CPU 11 and stored in memory 12 or storage device 13, such as HDD, The PDL converter 32), and/or, in figures 4-5 (server 10, CPU 11, memory 12, a converter, in claims 1 and 10,  and the converter, in claim 2.  
In paragraph 39 and 42 (USPGPUB version) (extractor 33), and/or, in the specification, page 7, line 9, to page 8, line 24 (i.e., server 10 realized by control program, executed by CPU 11 and stored in memory 12 or storage device 13, such as HDD, and the “extractor 33”), and/or, in figures 4-5 (server 10, CPU 11, memory 12, storage device 13, i.e., HHD, and the “extractor” 33), is/are being interpreted to read on: an/the extractor, in claims 1 and 10, and the extractor, in claim 7 and 9.  
In paragraph 0043 (USPGPUB version) (“The filename generating unit 34”), and/or, in the specification, page 7, line 9, to page 9, line 19 (i.e., server 10 realized by control program, executed by CPU 11 and stored in memory 12 or storage device 13, such as HDD, and the “filename generating unit 34”), and/or, in figures 4-5 (server 10, CPU 11, memory 12, storage device 13, i.e., HHD, and the “filename generating unit” 34), is/are being interpreted to read on: a/the generating unit, in claims 1, 2, 7, 8, 9 and 10.   
In paragraph 0047 (USPGPUB version) (“The header-information adding unit 35”), and/or, in the specification, page 7, line 9, to page 10, line 15 (i.e., server 10 realized by control program, executed by CPU 11 and stored in memory 12 or storage device 13, such as HDD, and the “header-information adding unit 35”), and/or, in figures 4-5 (server 10, CPU 11, memory 12, storage device 13, i.e., HHD, and the “header-information adding unit” 35), is/are being interpreted to read on: an adding unit, in claim  2.
0084 (USPGPUB version) (“The inquiry unit 51”), and/or, in the specification, page 7, line 9, to page 8, line 10 (i.e., server 10 realized by control program, executed by CPU 11 and stored in memory 12 or storage device 13, such as HDD), and in page 19, line 14 to page 20, line 17 (i.e., controller 38 and inquiry unit 51), and/or, in figures 4-5 and 15 (i.e., server 10 or 10a, CPU 11, memory 12, storage device 13, i.e., HHD, and controller 38 and inquiry unit 51), is/are being interpreted to read on: an/the inquiry unit, in claims 7 and 8. 
In paragraphs 0083, 0085, 0092 and 0106 (in the USPGPUB version) (“the registration command unit 52”), and/or, in the specification, page 7, line 9, to page 8, line 10 (i.e., server 10 realized by control program, executed by CPU 11 and stored in memory 12 or storage device 13, such as HDD), and in page 19, line 14 to page 21, line 1 (i.e., the “controller 38” and the “registration command unit” 52), and/or, in figures 4-5 and 15 (i.e., server 10 or 10a, CPU 11, memory 12, storage device 13, i.e., HHD, and the “controller” 38 and the “registration command unit” 52), is/are being interpreted to read on: a/the registration command unit, in claim 7. 
In paragraphs 0083, 0086, 0087, 0088, 0094-0095 and 0117-0118 (in the USPGPUB version) (“the confirming unit 53”), and/or, in the specification, page 7, line 9, to page 8, line 10 (i.e., server 10 realized by control program, executed by CPU 11 and stored in memory 12 or storage device 13, such as HDD), and in page 20, line 11 to page 21, line 20 (i.e., the “controller 38” and the “confirming unit” 53), and/or, in figures 4-5 and 15 (i.e., server 10 or 10a, CPU 11, memory 12, storage device 13, i.e., HHD, and the “controller” 38 and the “confirming unit” 53), is/are being interpreted to read on: a/the confirming unit, in claims 8 and 9. 
54”), and/or, in the specification, page 7, line 9, to page 8, line 10 (i.e., server 10 realized by control program, executed by CPU 11 and stored in memory 12 or storage device 13, such as HDD), and in page 20, line 11 to page 22, line 1 (i.e., the “controller 38” and the “overwrite command unit” 54), and/or, in figures 4-5 and 15 (i.e., server 10 or 10a, CPU 11, memory 12, storage device 13, i.e., HHD, and the “controller” 38 and the “overwrite command unit” 54), is/are being interpreted to read on: a/the overwrite command unit, in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Joel Armstrong (Reg. No. 36,430) on 03/05/2021.

The application has been amended as follows: 
In the claims:
In claim 4, line 4, after “imposition” change “process” to --processes--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Inoue (US 2006/0109492 A1) discloses a converting apparatus (see figure 1, print data generating device 1) comprising: a converter (see figure 2, PDL converting part 5) that converts print data described in a first description language into print data described in a second description language (see pars 0032, i.e., print data generating device 1, par 0036, fig. 2 is implemented in control 16 of device 1; and par 38, PDL converting part 5 converts the layout data generated at layout processing part 4 to data described in a predetermined PDL format that can be interpreted by the printer 2. The data generated by this conversion is hereinafter referred to as “PDL-converted layout data DLP.” The PDL-converted layout data DLP is described in, for example, PDF format or PostScript (trademark) format.); an extractor that extracts command information related to an layout processing part 4 performs processing for generating layout data (i.e., imposition process) of a document. The operation of the layout processing part 4 enables an operator to implement generation and edition of layout objects such as text data and image data via the GUI, as well as generation of layout data DL containing these objects. In the layout data DL, the location on a printing paper for an image expressed by an individual object is determined. Any know processing program is applicable to layout processing.). 
The closest prior art of record, discussed above, namely, Inoue (US 2006/0109492 A1) does not disclose, teach or suggest, a generating unit that analyzes the command information extracted by the extractor so as to generate information for specifying print-layout definition information to be used from a plurality of pieces of print-layout definition information stored in a printer that is to execute a printing process, the plurality of pieces of print-layout definition information having different imposition processes defined therein, as recited in independent claim 1. 
Claims 2-9 are allowable because claims 2-9 are dependent on allowable independent claim 1 discussed above.  
Independent claims 10 and 11 are directed to a printing system, and a non-transitory computer readable medium storing a program causing a computer to execute a process, type of claims, respectively. Claims 10 and 11 recite the same and/or similar claim limitations or features, analogous to the claimed limitations or features recited in the converting apparatus of independent claim 1 above. Therefore, claims 10 and 11 are found to be allowable, over the closest prior art of record, discussed above, namely, Inoue (US 2006/0109492 A1), for the same and/or similar reasons, as discussed above, with regards to independent claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YAJIMA (US 2019/0369927 A1) teaches print data described by PDL of company A (50), conversion processing (10) and print data described by general-purpose PDL (51) (see figure 3).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677